Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/220369 filed on 04/01/2021. 
Claims 1-20 have been examined and are pending.
Priority
This application discloses and claims only subject matter disclosed in prior Provisional  Application No. 62/136,871, filed 03/23/2015, and names an inventor or inventors named in the prior application.  Accordingly, this application may constitute a continuation or division.  Should applicant desire to obtain the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/01/2021, 05/03/2021(3), 05/26/2021, 07/02/2021, 07/15/2021,  and 08/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edson (US 2015/0200945), filed on Jan. 12, 2015.  
Regarding claim 1, Edson discloses a method comprising: 
receiving, by a content management system, a request to view a workspace associated with an account of a user (pars. 0005, 0042-0049, 0132-0133; Fig. 5; a request is sent to the owner for granting access to workspace); 
generating, by the content management system, a workspace graphical user interface corresponding to the workspace (pars. 0005-0006, 0034, 0132-0139 and 0183-0188; Figs. 3-5, 10-12, 27 and 47-54; displaying all users who have shared Connected content with each other and have accepted the Workspaces sharing of content amongst each other; the workspaces displayed to the user;); 
receiving, by the content management system via the workspace graphical user interface, a search request comprising at least one search term (pars. 0005, 0015-0016, 0173-0174 and 0179-0183; a user can search for and find content within his/her own workspace folder(s) including Macro- and Mini -objects, within workspaces that are connected to his/her workspace, and, in the case of enterprise accounts, across all workspaces within the enterprise whether or not they are connected to the user's workspace); 
(pars. 0005, 0173-0174 and 0179-0183; then performing the search function, hunt for keywords [] and return to the user a list of all the documents that match the search criteria; the portions of content in the owner's workspace that are potential matches cannot be accessed by the user performing); and providing, by the content management system, search results to the user via the workspace graphical user interface (pars. 0005, 0040; 0173-0176,  0192 and 0211-0218; Figs. 2 and 11a; display search results block 210; Fig. 11a illustrates an example of how search results are displayed in the context of the connected workspace where the matches were found utilizing the Display Search Results Block 210).  
Regarding claim 2, Edson discloses the method of claim 1, wherein the searching comprises searching data stored locally on a client device associated with the account of the user and data stored on the content management system (pars. 0213; “the user is not informed how many items of content are stored in the owner's workspace that are potential matches nor any other identifying information such as a thumbnail, title, or any other marking that may visually identify the matched content”).  
Regarding claim 3, Edson the method of claim 2, wherein the searching further comprises searching data stored on one or more network resources external to the content management system and to the client device (pars. 0035-0037, 0341-0050, and 0980-0982).  
Regarding claim 4, Edson discloses the method of claim 1, further comprising: receiving, by the content management system, a user selection of at least one of the search (pars. 0227-0239 and ; Figs. 12-13 and 18 and also see pars. 0382-2384 and 0890-0891; “[t]he user may navigate his/her trees and Visual Folders similar to utilizing the Manage Workspaces Block 234 by expanding the appropriate tree and Visual Folders, and then selecting the Visual Folder name to load that Visual Folder's content.”).  
Regarding claim 5, Edson discloses the method of claim 1, further comprising: receiving, by the content management system, a user selection of at least of the search results; and adding, by the content management system, the at least one of the search results to the workspace (par. 0005; a Manage Workspaces Block to enable users to manage and organize their connected workspaces in the cloud by hiding workspaces or adding workspaces to favorites, and also see pars. 0191-0212, 0690-0700, Figs. 11a-11b).  
Regarding claim 7, Edson discloses the method of claim 1, further comprising: searching, by the content management system, for internal comments that match the at least one search term, wherein the searching comprises searching the workspace and the one or more other workspaces associated with the account of the user (pars. 0005, 0173-0174 and 0179-0183; then performing the search function, hunt for keywords [] and return to the user a list of all the documents that match the search criteria; the portions of content in the owner's workspace that are potential matches cannot be accessed by the user performing).  
Regarding claims 8-12; claims 8-12 are directed to non-transitory computer readable medium associated with the method claimed in claims 1-5 respectively; Claims 8-
Regarding claim 13, Edson discloses the non-transitory computer readable medium of claim 8, further comprising: searching, by the content management system, for messages that match the at least one search term, wherein the searching comprises searching the workspace and one or more other workspaces associated with the account of the user (pars. 0005, 0173-0174 and 0179-0183; then performing the search function, hunt for keywords [] and return to the user a list of all the documents that match the search criteria; the portions of content in the owner's workspace that are potential matches cannot be accessed by the user performing).  
Regarding claims 14; claim 14 is directed to non-transitory computer readable medium associated with the method claimed in claim 7; Claim 14 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Regarding claims 15-20; claims 15-20 are directed to system associated with the method claimed in claims 1-7 respectively; Claims 15-20 are similar in scope to claims 1-7 respectively, and are therefore rejected under similar rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Edson (US 2015/0200945), filed on July 16, 2015, in view of Rothod, (US 2015/0127628), filed on May 7, 2015.  
Regarding claim 6, Edson discloses the method of claim 1, but does not explicitly disclose wherein searching a contact database based on the at least one search term. However, 
Rathod discloses a method/system further comprises: searching a contact database based on the at least one search term (Rathod: pars. 0218-0221; Fig. 7).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Edson with the method/system of Rathod to provide users with a means for allowing selected users including connected or related or matched or suggested or subscribers or users of networks.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINH K PHAM/
Primary Examiner, Art Unit 2174